Citation Nr: 0406443	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals of right femoral neck stress 
fracture, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1987 to September 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the RO. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2003.  


REMAND

Historically, the RO issued a March 1988 rating decision 
granting service connection for postoperative residuals of a 
stress fracture, right femoral neck, and assigned an initial 
10 percent rating. 

The veteran was afforded a VA examination in January 2001, in 
light of his August 2000 claim for an increased rating.

Physical examination showed a man ambulating, with a limp on 
the right side.  He had a well-healed lateral scar.  There 
was no pain to direct palpation, but he did have pain 
throughout the range of motion.  He could flex his hip 150 
degrees, extend 30 degrees, adduct 20 degrees, abduct 45 
degrees, externally rotate 60 degrees, and internally rotate 
40 degrees with pain at the extremes of motion.  There was no 
leg length inequality noted.  The veteran did have a bit of 
pain with resisted motion in that hip, as well.  The 
diagnosis was that of residual postoperative stress fracture, 
right hip.  

In a February 2001 rating decision, the RO increased the 
rating to 30 percent for the service-connected postoperative 
residuals, right femoral neck stress fracture, effective on 
August 3, 2000.

The veteran timely appealed that determination, asserting 
that his service-connected disability is severe enough to 
warrant a rating in excess of 30 percent.  The veteran 
contends that he is in constant pain and that he has problems 
walking.  

At his video conference hearing in March 2003, the veteran 
testified that he had to use a cane in order to walk.  The 
veteran reported that he had weakness in his hip which caused 
him to fall on occasion.  

The veteran also testified that he had shooting pains in his 
leg and into his lower back.  The veteran indicated that his 
doctors told him that he may have nerve damage associated 
with pins in his hip.  He testified that his right ankle 
varicose veins were related to the femoral neck stress 
fracture.

Subsequent to the video conference hearing, the veteran 
submitted additional evidence directly to the Board without a 
waiver of review by the Agency of Original Jurisdiction 
(AOJ).  The Board notes that the Federal Circuit recently 
decided the case of Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which made 
it clear that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  

The veteran's service-connected postoperative residuals of 
right femoral neck stress fracture are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2003) for impairment of the 
femur.  Under Diagnostic Code 5255, a 10 percent rating is 
assigned for malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is assigned for malunion of 
the femur with moderate knee or hip disability.  A 30 percent 
rating is assigned for malunion of the femur with marked knee 
or hip disability.

A 60 percent rating is assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 where there is a fracture of the 
surgical neck of the femur with false joint; or, where there 
is fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of a brace.  

A maximum 80 percent rating under Diagnostic Code 5255 is 
assigned for fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture).  

The Board also notes that if the service-connected hip 
disability involves flail joint of the hip, then an 80 
percent rating is assignable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5254 (2003).  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5250 (2003) 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction 
warrants a 60 percent evaluation.  A 70 percent evaluation is 
assigned for intermediate ankylosis of the hip; and a 90 
percent rating is assignable for unfavorable ankylosis of the 
hip, including extremely unfavorable ankylosis, the foot not 
reaching ground, necessitating crutches.  

In this case, the Board finds that the most recent VA 
examination of record, from January 2001, does not address 
the veteran's service-connected postoperative residuals of a 
right femoral neck stress fracture in terms of the rating 
schedule.  For example, the examiner listed the veteran's 
range of motion of the hip, but did not report as to whether 
the veteran had ankylosis of the hip, flail joint, false 
joint or nonunion with, or without loose movement.  

Moreover, the veteran asserts constant hip and leg pain.  The 
Board notes that in consideration of limitation of motion, 
The United States Court of Appeals for Veterans Claims 
(Court) has set forth certain guidelines.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's claim for increase.  In light of DeLuca and in 
order to determine the veteran's current range of motion 
taking into consideration pain, as well as his other 
manifestations, the veteran should be afforded another VA 
orthopedic evaluation.  

In addition, the examiner did not address the possibility 
that the veteran was experiencing nerve damage or right ankle 
varicose veins as a result of the service-connected hip 
disability.  

In light of the need for another VA examination, all 
pertinent VA and private treatment reports should be obtained 
and associated with the claims file.  

In this regard, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio are completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the 
increased rating claim, provide notice of the veteran's 
responsibility to provide evidence, provide notice of the 
actions taken by VA and request that he provide any evidence 
in his possession that pertains to the claim.


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected disability, right ankle 
varicose veins or neurological damage due 
to the right femoral neck stress fracture 
not already associated with the claims 
file, to specifically include records of 
treatment received at the Cleveland, Wade 
Park Division VA medical facility, from 
August 1999 to the present.

2.  The veteran should be afforded a VA 
examination or examinations, as 
necessary, to determine the current 
nature, extent and severity of the 
service-connected postoperative residuals 
of a right femoral neck stress fracture 
in terms of the rating schedule.  In this 
regard, the examiner should specifically 
identify if any such residuals exist, and 
should address whether the veteran's 
service-connected hip disability is 
manifested by ankylosis, flail joint, 
false joint and/or nonunion.  All 
findings must be reported in detailed and 
all indicated testing must be 
accomplished.  The examiner must be 
provided with a copy of this remand, as 
well as the rating criteria.  The 
veteran's claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Tests should include a complete test of 
the range of motion of the affected 
joints.  All findings should be reported.  
The examiner should also be asked to 
determine whether the right leg/hip 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right hip/leg is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

Examination(s) must also be conducted to 
determine whether neurological damage 
involving the right leg or right ankle 
varicose veins are manifestations of or 
related to the right femoral neck stress 
fracture.

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated 


examinations, the RO should again review 
the veteran's claim for increase, 
including the additional evidence 
received subsequent to the 
videoconference hearing as noted 
hereinabove.  The RO must therefore make 
certain that all necessary development 
and required assistance to the veteran 
per the directives of VCAA and Quartuccio 
is completed before returning the case to 
the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify 
the veteran as to the laws and 
regulations governing his appeal, provide 
notice as to the type of evidence 
necessary to substantiate the increased 
rating claim, provide notice of the 
veteran's responsibility to provide 
evidence, provide notice of the actions 
taken by VA and request the veteran to 
provide any evidence in his possession 
that pertains to the claim.  If the 
benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


